USCA4 Appeal: 21-7287      Doc: 8          Filed: 10/21/2022   Pg: 1 of 5




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7287


        KINDALL NEALE,

                            Plaintiff - Appellant,

                     v.

        LAWRENCE J. HOGAN, Governor of Maryland; BOYD K. RUTHERFORD,
        Lieutenant Governor; ROBERT L. GREEN, Secretary of Public Safety; WAYNE
        HILL, Commissioner of Corrections; WALTER WEST, Warden of Eastern
        Correctional Institution; WALTER HOLMES, Assistant Warden of Eastern
        Correctional Institution,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        James K. Bredar, Chief District Judge. (1:20-cv-01219-JKB)


        Submitted: September 27, 2022                                 Decided: October 21, 2022


        Before AGEE and WYNN, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Vacated and remanded by unpublished per curiam opinion.


        Kindall Neale, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7287      Doc: 8        Filed: 10/21/2022     Pg: 2 of 5




        PER CURIAM:

              Kindall Neale, a Maryland state prisoner, appeals the district court’s order granting

        the defendants’ motion to dismiss or in the alternative for summary judgment and

        dismissing Neale’s 42 U.S.C. § 1983 complaint under Fed. R. Civ. P. 12(b)(6). The district

        court dismissed Neale’s complaint after ruling that he had failed to exhaust his

        administrative remedies for his claims as required by the Prison Litigation Reform Act of

        1995 (“PLRA”), 42 U.S.C. § 1997e(a). For the reasons stated below, we vacate the

        dismissal order and remand for further proceedings.

              We review de novo an order granting a Rule 12(b)(6) motion. Feminist Majority

        Found. v. Hurley, 911 F.3d 674, 685 (4th Cir. 2018). We also “review de novo a district

        court’s dismissal for failure to exhaust available administrative remedies” as required by

        the PLRA. Custis v. Davis, 851 F.3d 358, 361 (4th Cir. 2017).

              The PLRA “mandates that an inmate exhaust ‘such administrative remedies as are

        available’ before bringing suit to challenge prison conditions.” Ross v. Blake, 578 U.S.

        632, 635 (2016) (quoting 42 U.S.C. § 1997e(a)).        “[G]iven the PLRA’s mandatory

        language, there is no room to excuse a failure to exhaust all available remedies, even to

        take into account special circumstances that might otherwise justify noncompliance with

        procedural requirements.” Moss v. Harwood, 19 F.4th 614, 621 (4th Cir. 2021) (internal

        quotation marks omitted). “A prisoner need not exhaust remedies,” however, “if they are

        not ‘available.’” Ross, 578 U.S. at 636 (quoting § 1997e(a)). And the Supreme Court has

        recognized that an administrative remedy is not available in three circumstances: (1) when

        the administrative procedure “operates as a simple dead end—with officers unable or

                                                    2
USCA4 Appeal: 21-7287      Doc: 8        Filed: 10/21/2022     Pg: 3 of 5




        consistently unwilling to provide any relief to aggrieved inmates”; (2) when the

        administrative procedure is “so opaque that it becomes, practically speaking, incapable of

        use”; or (3) “when prison administrators thwart inmates from taking advantage of a

        grievance process through machination, misrepresentation, or intimidation.” Id. at 643-44.

              In these proceedings, the defendants moved for dismissal or in the alternative for

        summary judgment based on Neale’s failure to exhaust his administrative remedies. In a

        response memorandum filed under penalty of perjury, see 28 U.S.C. § 1746, Neale

        conceded that he had failed to exhaust his administrative remedies through Maryland’s

        Administrative Remedy Procedure (“ARP”) before filing his complaint.           But Neale

        asserted that the ARP was not available to him because correctional officers thwarted his

        ability to access it. Neale elaborated that, during the weeks preceding the filing of his

        complaint, officers failed to provide ARP forms to inmates in his housing unit. Disputing

        Neale’s claim, the defendants submitted evidence that inmates in Neale’s housing unit had

        filed ARP forms during the relevant period. The defendants also provided evidence

        showing that Neale had lodged ARP forms after filing his complaint. Relying on the

        defendants’ evidence, the district court rejected Neale’s assertion that the ARP was not

        available to him and dismissed his complaint under Rule 12(b)(6).

              We are satisfied that the district court erred in dismissing Neale’s complaint for

        failure to exhaust his administrative remedies. Neale offered evidence that the ARP was

        not available to him because correctional officers failed to provide ARP forms to inmates

        in his housing unit. See Ross, 578 U.S. at 644. While the defendants offered competing

        evidence, which perhaps created an issue of fact, any such issue of fact must be resolved

                                                    3
USCA4 Appeal: 21-7287        Doc: 8         Filed: 10/21/2022       Pg: 4 of 5




        in Neale’s favor at this stage. * See Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir.

        2008) (holding that court resolving exhaustion issue at dismissal stage must “look[] to the

        factual allegations in the defendant’s motion to dismiss and those in the plaintiff’s

        response, and if they conflict, takes the plaintiff’s version of the facts as true”); cf. Harris v.

        Pittman, 927 F.3d 266, 276 (4th Cir. 2019) (emphasizing that, in assessing a summary

        judgment motion, the nonmoving party’s version of the facts must be adopted even “in the

        face of documentary evidence that lends support to [the moving party’s] account of events

        or even makes it unlikely that the [nonmoving party’s] account is true” (cleaned up)).

               As for the defendants’ evidence establishing that Neale submitted ARP forms after

        he filed his complaint, that evidence does not prove that Neale had access to ARP forms

        before he filed his complaint. And viewing that evidence in Neale’s favor—as we must at

        this stage—it perhaps bolsters his argument that the ARP was unavailable to him before

        filing his complaint. Indeed, that evidence reveals that Neale understood how to use the

        ARP and did so when ARP forms were available to him.

               The district court may ultimately credit the defendants’ evidence over Neale’s

        evidence on the exhaustion issue after taking the appropriate procedural steps, such as

        conducting an evidentiary hearing. See Small v. Camden Cnty., 728 F.3d 265, 268, 271

        (3d Cir. 2013); Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008). But it erred in doing

        so before then.


               *
                Neale’s evidence and the defendants’ evidence on the availability of ARP forms
        in Neale’s housing unit may not actually conflict. Neale explains on appeal that other
        inmates may have obtained their ARP forms before the relevant period.

                                                        4
USCA4 Appeal: 21-7287         Doc: 8    Filed: 10/21/2022    Pg: 5 of 5




              Accordingly, we vacate the district court’s dismissal order and remand for further

        proceedings. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                 VACATED AND REMANDED




                                                  5